J-S54008-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 CHASE M. RANG                           :
                                         :
                   Appellant             :   No. 67 MDA 2019

        Appeal from the Judgment of Sentence Entered April 18, 2018
   In the Court of Common Pleas of Schuylkill County Criminal Division at
                      No(s): CP-54-CR-0001229-2006
                             CP-54-CR-0001818-2009


BEFORE: BOWES, J., LAZARUS, J., and DUBOW, J.

MEMORANDUM BY BOWES, J.:                FILED: MARCH 2, 2020

     Chase M. Rang appeals from the judgment of sentence of one to two

years of incarceration followed by three years of probation that was imposed

following a probation revocation hearing and a successful motion for

reconsideration. Appellant’s counsel, Robert M. Reedy, Esquire, has filed a

petition to withdraw and a brief pursuant to Anders v. California, 386 U.S.
738 (1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).

We grant counsel’s petition to withdraw and affirm the judgment of sentence.

     Appellant pled guilty to one count each of criminal trespass and criminal

conspiracy, along with five counts each of theft by unlawful taking and

receiving stolen property, and was sentenced to a term of imprisonment

followed by probation supervision. On    February    20,   2018,    Appellant
J-S54008-19



appeared for a probation revocation hearing.1       At the conclusion of the

hearing, Appellant was resentenced to two to four years of incarceration

followed by one year of probation. Appellant, through counsel, filed a motion

to modify sentence, which was granted. On April 18, 2018, the court modified

Appellant’s sentence to one to two years of incarceration followed by three

years of probation.

       A pro se “post-sentence motion appeal,” and request for a Grazier2

hearing followed. On May 24, 2018, after a hearing, the trial court granted

Appellant’s request to proceed pro se, allowed counsel to withdraw, instructed

the clerk of courts to insure that Appellant’s motion was correctly docketed as

a notice of appeal, and ordered Appellant to file a Pa.R.A.P. 1925(b) concise

statement. In its June 4, 2018 order, the trial court also noted that Appellant
____________________________________________


1Appellant stipulated to the violations alleged by the probation department
which included:

       use of illegal controlled substances and fighting with probation
       officers. State Parole/Probation Officer Ronald Thompson testified
       to [Appellant’s] history of fighting with officers, use of illegal
       controlled substances and failure to complete drug and alcohol
       treatment and community service despite given opportunities to
       do so. According to Officer Thompson, on the day of the incident
       leading to the most recent revocation proceedings [Appellant]
       admitted using heroin and marijuana and tested positive for such
       use. Further, [Appellant] had resisted arrest. In addition,
       [Appellant] also possessed illegal drugs that day which Officer
       Thompson believed were heroin and methamphetamine.

Trial Court Opinion, 7/6/18, at 2 n. 1.

2   Commonwealth v. Grazier, 713 A.2d 81, 82 (Pa. 1998).



                                           -2-
J-S54008-19



had included the case caption for CP-54-CR-1818-20093 on his notice of

appeal, but had clarified that he only intended to challenge his conviction at

the 2006 case. Appellant filed a concise statement of errors complained of on

appeal, and on July 6, 2018, the trial court filed its opinion.

       On September 17, 2018, we quashed Appellant’s direct appeal because

his notice of appeal was not timely filed. Appellant filed a pro se PCRA petition

seeking the reinstatement of his direct appeal rights, which was granted on

November 30, 2018.

       On January 2, 2019, Appellant filed a pro se notice of appeal, again

including CP-54-CR-1818-2009 in his case caption. The trial court ordered

Appellant to file a new Pa.R.A.P. 1925(b) concise statement. In his statement,

Appellant again referenced the sentence imposed at the 2009 case, but only

to the extent necessary to challenge how his sentence imposed at this case

had been aggregated with the sentence previously imposed at the 2009 case.

He did not contest any aspect of the case listed at CP-54-CR-1818-2009.

       On February 22, 2019, this Court issued a rule to show cause why the

appeal should not be quashed pursuant to Commonwealth v. Walker, 185
A.3d 969 (Pa. 2018), since Appellant filed one notice of appeal that included

two docket numbers. Appellant did not file a response to our rule to show
____________________________________________


3 The 2009 case was heard before a different judge and involved separate
statutory sexual assault and related charges. On May 10, 2010, that trial
court sentenced Appellant to serve two to four years of incarceration
consecutive to the sentence of incarceration Appellant was already serving at
the instant case. As a result of the consecutive sentence imposed, the
department of corrections aggregated Appellant’s two sentences.

                                           -3-
J-S54008-19



cause.    On March 13, 2019, the trial court filed its opinion, in which it

acknowledged that Appellant had included CP-54-CR-1818-2009 and that it

was not the presiding judge in that case.

       On May 24, 2019, Appellant filed an application requesting the

appointment of counsel to represent him on appeal. On June 11, 2019, the

trial court acceded to Appellant’s request and appointed aforementioned

counsel. In this Court, in lieu of an advocate’s brief, counsel filed an Anders

brief and a petition to withdraw.         In the brief, counsel concluded that the

Walker decision required this Court to quash Appellant’s appeal because he

listed two docket numbers on his sole notice of appeal.                Relying on

Commonwealth v. Sayles,                2019 WL 2353469   (Pa.Super.   June   4,

2019)(unpublished memorandum at *3), we disagreed with Appellant’s

conclusion that Walker necessitated quashal, since Appellant’s contentions

concerned only the sentence imposed at CP-54-CR-1229-2006. Accordingly,

we denied counsel’s petition to withdraw and remanded with instructions for

counsel to either file an advocate’s brief or another Anders brief and petition

seeking to withdraw.

       On January 14, 2020, counsel filed a second Anders brief.4 This filing

triggers specific requirements.

       Direct appeal counsel seeking to withdraw under Anders must file
       a petition averring that, after a conscientious examination of the
____________________________________________


4 On January 9, 2020, Appellant’s counsel filed an application for an extension
of time to file the appropriate brief. We grant Appellant’s motion and, as a
result, consider the Anders brief that he filed.

                                           -4-
J-S54008-19


      record, counsel finds the appeal to be wholly frivolous. Counsel
      must also file an Anders brief setting forth issues that might
      arguably support the appeal along with any other issues necessary
      for the effective appellate presentation thereof.

      Anders counsel must also provide a copy of the Anders petition
      and brief to the appellant, advising the appellant of the right to
      retain new counsel, proceed pro se or raise any additional points
      worthy of this Court’s attention.

Commonwealth v. Woods, 939 A.2d 896, 898 (Pa.Super. 2007).                    Our

Supreme Court has also clarified portions of the Anders procedure:

      [I]n the Anders brief that accompanies court-appointed counsel’s
      petition to withdraw, counsel must: (1) provide a summary of the
      procedural history and facts, with citations to the record; (2) refer
      to anything in the record that counsel believes arguably supports
      the appeal; (3) set forth counsel’s conclusion that the appeal is
      frivolous; and (4) state counsel’s reasons for concluding that the
      appeal is frivolous. Counsel should articulate the relevant facts of
      record, controlling case law, and/or statues on point that have led
      to the conclusion that the appeal is frivolous.

Santiago, supra at 361.       If counsel has met these obligations, “it then

becomes the responsibility of the reviewing court to make a full examination

of the proceedings and make an independent judgment to decide whether the

appeal is in fact wholly frivolous.” Id. at 354 n.5.

      Based upon our examination of counsel’s petition to withdraw and

Anders brief, we conclude that counsel has substantially complied with the

technical requirements set forth above. Counsel set forth the case history,

referred to two issues that arguably support the appeal, stated his conclusion

that the appeal is frivolous, and cited to controlling case law which supports

that conclusion.   See Anders brief at 5-21.           Additionally, counsel gave


                                      -5-
J-S54008-19


Appellant proper notice of his right to immediately proceed pro se or retain

another attorney.5 See Santiago, supra; Anders brief exhibit E, letter to

Appellant, 1/14/2020.        Accordingly, we proceed to an examination of the

issues raised to discern if they are frivolous. Commonwealth v. Dempster,

187 A.3d 266, 273 (Pa.Super. 2018) (en banc).

        Counsel identified two issues that arguably support this appeal:      (1)

Appellant’s sentence is illegal, and (2) counsel was ineffective failing to file a

direct appeal. Anders brief at 5.6

        First, we consider Appellant’s allegation that his sentence is illegal

because it exceeded the maximum sentence allowed by law. We do so mindful

that our standard of review regarding an issue relating to the legality of a

sentence is de novo, and our scope of review is plenary. Commonwealth v.

McKown, 79 A.3d 678, 691 (Pa.Super. 2013).

        The revocation of probation places a defendant in the same position that

he was in at the time of his original sentencing. See Commonwealth v.

Wallace, 870 A.2d 838, 842-43 (Pa. 2005); see also 42 Pa.C.S. § 9771(b)

(“Upon revocation the sentencing alternatives available to the court shall be

the same as were available at the time of initial sentencing.”).         While a

resentencing court in a probation revocation proceeding does not need to


____________________________________________


5   Appellant did not file a response to counsel’s petition.

6While phrased as three separate claims in his statement of issues, counsel
has actually only raised the two distinct issues detailed above.

                                           -6-
J-S54008-19


consult the sentencing guidelines, the sentence imposed must not exceed the

maximum term for which the defendant could be confined. Commonwealth

v. Crump, 995 A.2d 1280, 1285 (Pa.Super. 2010). This means that where

the sentencing court gives a new split sentence, the period of incarceration

combined with the term of probation cannot exceed the statutory maximum.

See 42 Pa.C.S. § 9754.

      In this case, Appellant received a sentence of one to two years of

incarceration followed by three years of probation for his criminal trespass

conviction, a second-degree felony. The maximum sentence allowed by law

for a second-degree felony is ten years of imprisonment and a $25,000.00

fine. 18 Pa.C.S. § 1103. Therefore, Appellant’s sentence does not exceed the

statutory maximum, and his claim to the contrary is frivolous.

      Second, Appellant wishes to attack his sentencing counsel’s failure to

file a requested direct appeal. However, Appellant has already successfully

litigated this issue through a PCRA petition, which resulted in the

reinstatement of his direct appeal rights nunc pro tunc, along with our receipt

and review of the Anders brief that is currently before us. Thus, the issue of

counsel’s failure to file a requested direct appeal is moot. Also, to the extent

Appellant wishes to challenge current counsel’s decision to file an Anders

brief, this is not the appropriate venue to do so. See Commonwealth v.

Holmes, 79 A.3d 562, 598 (Pa. 2013) (holding that, absent certain specified




                                     -7-
J-S54008-19


circumstances, claims of ineffective assistance of counsel should be deferred

to PCRA review). Accordingly, Appellant’s second claim is also devoid of merit.

       Further, we have conducted a “full examination of the proceedings” and

determined that “the appeal is in fact wholly frivolous.”7 Commonwealth v.

Flowers, 113 A.3d 1246, 1248 (Pa.Super. 2015). Since our review did not

disclose any other arguably meritorious claims, we grant counsel’s petition to

withdraw and affirm the judgment of sentence. Dempster, supra at 273.

       Petition of Robert M. Reedy, Esquire, to withdraw as counsel is granted.

Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date:03/02/2020




____________________________________________


7 We undertook our review mindful of the fact that “upon entry of a guilty
plea, a defendant waives all claims and defenses other than those sounding
in the jurisdiction of the court, the validity of the plea, and what has been
termed the ‘legality’ of the sentence imposed.”            Commonwealth v.
Eisenberg, 98 A.3d 1268, 1275 (Pa. 2014). No viable claims or defenses on
those subjects are apparent from the record before us.

                                           -8-